Schneider, J.,
concurs in the first paragraph of the syllabus and in the judgment.
Corrigan, J.,
of the Eighth Appellate District, sitting for Zimmerman, J. Because of the inability, “by reason of illness,” of Justice Charles B. Zimmerman “to hear, consider and decide” this cause, Judge Corrigan of the Court of Appeals was, pursuant to Section 2 of Article IV of the Constitution of Ohio, duly directed by the Chief Justice “to sit with the justices of the Supreme Court in the place and stead of” Justice Zimmerman, and Judge Corrigan did so and heard and considered this cause prior to the decease of Justice Zimmerman on June 5, 1969.